*657Opinion by
Haralson, J.
*656The proceedings in this case were had upon a petition filed by the appellant ashing for a writ of mandamus to *657compel tbe City Council of Montgomery to carry out the provisions of an act of the Legislature of Alabama, approved February 18, 1903, entitled “An Act to establish a Board of Commissioners of Police for the city of Montgomery.” — (Acts of 1903, p. 12.)
On the filing of the petition an alternative writ was issued. The defendant demurred to the petition, and moved to quash the alternative writ, upon the ground that the act under which it is sought to establish the Board of Commissioners of Police was unconstitutional.
Upon the submission of the cause upon the demurrer and the motion to quash, the court rendered judgment sustaining the motion and ordering the petition dismissed. From this judgment the petitioner appeals, and assigns the rendition thereof as error.
The act in question is held unconstitutional and void under the authority of Little v. State ex rel. Huey, 137 Ala. 659.
Judgment affirmed.